Exhibit 10.4

 

Execution Version

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the
13th day of November, 2008, between Timothy O’Connor (“Executive”) and GKK
Manager LLC, a Delaware limited liability company (the “Employer”), to be
effective as of November 13, 2008 (the “Effective Date”).

 


1.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE AND SHALL CONTINUE THROUGH, AND TERMINATE ON, DECEMBER 31, 2011 (THE
“ORIGINAL TERM”) UNLESS EARLIER TERMINATED AS PROVIDED IN SECTION 6 BELOW.  THE
ORIGINAL TERM SHALL AUTOMATICALLY BE EXTENDED FOR SUCCESSIVE ONE (1) YEAR
PERIODS (EACH A “RENEWAL TERM”), UNLESS EITHER PARTY GIVES THE OTHER PARTY AT
LEAST THREE (3) MONTHS WRITTEN NOTICE OF DESIRE TO NEGOTIATE TERMS AND/OR
NON-RENEWAL PRIOR TO THE EXPIRATION OF THE THEN CURRENT TERM.  THE PERIOD OF
EXECUTIVE’S EMPLOYMENT HEREUNDER CONSISTING OF THE ORIGINAL TERM AND ALL RENEWAL
TERMS, IF ANY, IS HEREIN REFERRED TO AS THE “EMPLOYMENT PERIOD.”


 


2.             EMPLOYMENT AND DUTIES.


 


(A)           DUTIES.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE EMPLOYED
IN THE BUSINESS OF THE EMPLOYER AND ITS AFFILIATES.  EXECUTIVE SHALL SERVE THE
EMPLOYER AS A SENIOR EXECUTIVE.  IN ADDITION, EXECUTIVE SHALL SERVE AS
PRESIDENT  OF GRAMERCY CAPITAL CORP. (“GRAMERCY”).  IN HIS CAPACITY AS
PRESIDENT, EXECUTIVE’S DUTIES AND AUTHORITY SHALL BE THOSE AS WOULD NORMALLY
ATTACH TO EXECUTIVE’S POSITION AS PRESIDENT, INCLUDING SUCH DUTIES AND
RESPONSIBILITIES AS ARE CUSTOMARY AMONG PERSONS EMPLOYED IN SIMILAR CAPACITIES
FOR SIMILAR COMPANIES, BUT IN ALL EVENTS SUCH DUTIES SHALL BE COMMENSURATE WITH
HIS POSITION AS PRESIDENT OF GRAMERCY.  EXECUTIVE’S DUTIES AND AUTHORITY SHALL
BE AS FURTHER SET FORTH BY THE EMPLOYER.


 


(B)           BEST EFFORTS.  EXECUTIVE AGREES TO HIS EMPLOYMENT AS DESCRIBED IN
THIS SECTION 2 AND AGREES TO DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND
EFFORTS TO THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT, EXCEPT AS
OTHERWISE APPROVED BY THE EMPLOYER; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL
BE INTERPRETED TO PRECLUDE EXECUTIVE, SO LONG AS THERE IS NO MATERIAL
INTERFERENCE WITH HIS DUTIES HEREUNDER, FROM (I) PARTICIPATING AS AN OFFICER OR
DIRECTOR OF, OR ADVISOR TO, ANY CHARITABLE OR OTHER TAX EXEMPT ORGANIZATION OR
OTHERWISE ENGAGING IN CHARITABLE, FRATERNAL OR TRADE GROUP ACTIVITIES;
(II) INVESTING AND MANAGING HIS ASSETS AS AN INVESTOR IN OTHER ENTITIES OR
BUSINESS VENTURES; PROVIDED THAT HE PERFORMS NO MANAGEMENT OR SIMILAR ROLE (OR,
IN THE CASE OF INVESTMENTS OTHER THAN THOSE IN ENTITIES OR BUSINESS VENTURES
ENGAGED IN THE BUSINESS (AS DEFINED IN SECTION 8), HE PERFORMS A MANAGEMENT ROLE
COMPARABLE TO THE ROLE THAT A SIGNIFICANT LIMITED PARTNER WOULD HAVE, BUT
PERFORMS NO DAY-TO-DAY MANAGEMENT OR SIMILAR ROLE) WITH RESPECT TO SUCH ENTITIES
OR VENTURES AND SUCH INVESTMENT DOES NOT VIOLATE SECTION 8 HEREOF; AND PROVIDED,
FURTHER, THAT, IN ANY CASE IN WHICH EXECUTIVE KNOWS THAT ANOTHER PARTY INVOLVED
IN THE INVESTMENT HAS A BUSINESS RELATIONSHIP WITH THE EMPLOYER, EXECUTIVE SHALL
GIVE PRIOR WRITTEN NOTICE THEREOF TO THE EMPLOYER; OR (III) SERVING AS A MEMBER
OF THE BOARD OF DIRECTORS OF A FOR-PROFIT CORPORATION WITH THE APPROVAL OF THE
EMPLOYER.  NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL BE ENTITLED TO
MAINTAIN THE INVESTMENTS DISCLOSED ON SCHEDULE I ATTACHED HERETO.


 


(C)           TRAVEL.  IN PERFORMING HIS DUTIES HEREUNDER, EXECUTIVE SHALL BE
AVAILABLE FOR ALL REASONABLE TRAVEL AS THE NEEDS OF THE EMPLOYER’S BUSINESS MAY
REQUIRE.  EXECUTIVE SHALL BE BASED IN, OR WITHIN 50 MILES OF, MANHATTAN.

 

--------------------------------------------------------------------------------


 


3.             COMPENSATION AND BENEFITS.  IN CONSIDERATION OF EXECUTIVE’S
SERVICES HEREUNDER, THE EMPLOYER SHALL COMPENSATE EXECUTIVE AS PROVIDED IN THIS
AGREEMENT, AND THE EMPLOYER SHALL HAVE THE OBLIGATIONS AS SET FORTH HEREIN.


 


(A)           BASE SALARY.  THE EMPLOYER SHALL PAY EXECUTIVE A MINIMUM ANNUAL
SALARY AT THE RATE OF $400,000 PER ANNUM DURING THE EMPLOYMENT PERIOD (“BASE
SALARY”).  BASE SALARY SHALL BE PAYABLE BI-WEEKLY IN ACCORDANCE WITH THE
EMPLOYER’S NORMAL BUSINESS PRACTICES AND SHALL BE REVIEWED BY THE EMPLOYER AT
LEAST ANNUALLY.


 


(B)           SIGNING BONUS; INCENTIVE COMPENSATION BONUSES.  IN ADDITION TO
BASE SALARY, DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ELIGIBLE FOR AND
SHALL RECEIVE FROM THE EMPLOYER SUCH DISCRETIONARY ANNUAL BONUSES AS THE
EMPLOYER, IN ITS SOLE DISCRETION, MAY DEEM APPROPRIATE TO REWARD EXECUTIVE FOR
JOB PERFORMANCE.  THE TARGET DISCRETIONARY ANNUAL BONUS FOR EACH YEAR AFTER 2008
SHALL BE AT LEAST $500,000; PROVIDED THAT THE ACTUAL BONUS PAID SHALL BE
DETERMINED BY THE EMPLOYER, IN ITS SOLE DISCRETION, BASED ON SUCH FACTORS AS IT
DEEMS RELEVANT.  ANY BONUSES AWARDED FOR A FISCAL YEAR SHALL BE PAID AFTER THE
END OF SUCH FISCAL YEAR AND ON OR BEFORE THE 15TH DAY OF THE THIRD MONTH OF THE
FOLLOWING FISCAL YEAR (E.G., A BONUS FOR 2009 WILL BE PAID SOMETIME BETWEEN
JANUARY 1, 2010 AND MARCH 15, 2010), PROVIDED THAT, IN 2009, THE EMPLOYER WILL
PAY $175,000 OF EXECUTIVE’S BONUS IN ADVANCE ON JUNE 30, 2009.  IN LIEU OF A
BONUS FOR 2008, THE EMPLOYER SHALL PAY EXECUTIVE A SIGNING BONUS OF $100,000
(THE “SIGNING BONUS”) ON THE 30TH DAY FOLLOWING THE EFFECTIVE DATE; PROVIDED
THAT EXECUTIVE REMAINS EMPLOYED BY THE EMPLOYER ON SUCH DATE.


 


(C)           EXPENSES.  EXECUTIVE SHALL BE REIMBURSED FOR ALL REASONABLE
BUSINESS RELATED EXPENSES INCURRED BY EXECUTIVE AT THE REQUEST OF OR ON BEHALF
OF THE EMPLOYER, PROVIDED THAT SUCH EXPENSES ARE INCURRED AND ACCOUNTED FOR IN
ACCORDANCE WITH THE POLICIES AND PROCEDURES ESTABLISHED BY THE EMPLOYER.  ANY
EXPENSES INCURRED DURING THE EMPLOYMENT PERIOD BUT NOT REIMBURSED BY THE
EMPLOYER BY THE END OF THE EMPLOYMENT PERIOD, SHALL REMAIN THE OBLIGATION OF THE
EMPLOYER TO SO REIMBURSE EXECUTIVE.


 


(D)           HEALTH AND WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD,
EXECUTIVE AND EXECUTIVE’S IMMEDIATE FAMILY SHALL BE ENTITLED TO PARTICIPATE IN
SUCH HEALTH AND WELFARE BENEFIT PLANS AS THE EMPLOYER SHALL MAINTAIN FROM TIME
TO TIME FOR THE BENEFIT OF SENIOR EXECUTIVE OFFICERS OF THE EMPLOYER AND THEIR
FAMILIES, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN SUCH PLAN. 
NOTHING IN THIS SECTION SHALL LIMIT THE EMPLOYER’S RIGHT TO CHANGE OR MODIFY OR
TERMINATE ANY BENEFIT PLAN OR PROGRAM AS IT SEES FIT FROM TIME TO TIME IN THE
NORMAL COURSE OF BUSINESS SO LONG AS IT DOES SO FOR ALL SENIOR EXECUTIVES OF THE
EMPLOYER.


 


(E)           VACATIONS.  EXECUTIVE SHALL BE ENTITLED TO PAID VACATIONS IN
ACCORDANCE WITH THE THEN REGULAR PROCEDURES OF THE EMPLOYER GOVERNING SENIOR
EXECUTIVE OFFICERS, EXCEPT THAT EXECUTIVE SHALL BE CREDITED WITH A MINIMUM OF 20
VACATION DAYS PER CALENDAR YEAR, PRO-RATED FOR ANY PARTIAL YEAR.  THE EMPLOYER
WILL PAY EXECUTIVE FOR UNUSED ACCRUED VACATION UPON TERMINATION OF HIS
EMPLOYMENT.


 


(F)            OTHER BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYER SHALL
PROVIDE TO EXECUTIVE SUCH OTHER BENEFITS, AS GENERALLY MADE AVAILABLE TO OTHER
SENIOR EXECUTIVES OF THE EMPLOYER; PROVIDED THAT IT IS ACKNOWLEDGED THAT THE
EMPLOYER’S CHIEF EXECUTIVE OFFICER MAY BE PROVIDED WITH ADDITIONAL BENEFITS NOT
MADE AVAILABLE TO EXECUTIVE.


 


4.             INDEMNIFICATION AND LIABILITY INSURANCE.  THE EMPLOYER AGREES TO
INDEMNIFY EXECUTIVE TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, AS THE SAME
EXISTS AND MAY HEREAFTER BE AMENDED, FROM AND

 

2

--------------------------------------------------------------------------------


 


AGAINST ANY AND ALL LOSSES, DAMAGES, CLAIMS, LIABILITIES AND EXPENSES ASSERTED
AGAINST, OR INCURRED OR SUFFERED BY, EXECUTIVE (INCLUDING THE COSTS AND EXPENSES
OF LEGAL COUNSEL RETAINED BY THE EMPLOYER TO DEFEND EXECUTIVE AND JUDGMENTS,
FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR
IMPOSED ON SUCH INDEMNIFIED PARTY) WITH RESPECT TO ANY ACTION, SUIT OR
PROCEEDING, WHETHER CIVIL, CRIMINAL ADMINISTRATIVE OR INVESTIGATIVE (A
“PROCEEDING”) IN WHICH EXECUTIVE IS MADE A PARTY OR THREATENED TO BE MADE A
PARTY OR IS OTHERWISE INVOLVED, EITHER WITH REGARD TO HIS ENTERING INTO THIS
AGREEMENT WITH THE EMPLOYER OR IN HIS CAPACITY AS AN OFFICER OR DIRECTOR, OR
FORMER OFFICER OR DIRECTOR OF THE EMPLOYER, GRAMERCY (TO EXTENT EXECUTIVE SERVED
OR IS SERVING IN SUCH CAPACITY AT THE REQUEST OF THE EMPLOYER) OR ANY AFFILIATE
THEREOF FOR WHICH HE MAY SERVE IN SUCH CAPACITY; PROVIDED HOWEVER, THAT, TO THE
EXTENT THE INDEMNIFICATION PROVIDED FOR HEREIN RELATES TO A PROCEEDING IN WHICH
EXECUTIVE IS MADE A PARTY OR THREATENED TO BE MADE A PARTY OR IS OTHERWISE
INVOLVED IN HIS CAPACITY AS AN OFFICER OR DIRECTOR, OR FORMER OFFICER OR
DIRECTOR, OF GRAMERCY, THE EMPLOYER WILL ONLY PROVIDE SUCH INDEMNIFICATION TO
THE EXTENT THAT GRAMERCY DOES NOT DO SO.  THE EMPLOYER ALSO AGREES TO SECURE
PROMPTLY AND MAINTAIN OFFICERS AND DIRECTORS LIABILITY INSURANCE PROVIDING
COVERAGE FOR EXECUTIVE, WITH SUCH COVERAGE TO BE REASONABLY COMPARABLE TO THE
COVERAGE MAINTAINED BY SL GREEN REALTY CORP., FOR SUCH TIME AS SL GREEN REALTY
CORP. CONTROLS THE EMPLOYER.  THE PROVISIONS OF THIS SECTION 4 SHALL REMAIN IN
EFFECT AFTER THIS AGREEMENT IS TERMINATED IRRESPECTIVE OF THE REASONS FOR
TERMINATION.


 


5.             EMPLOYER’S POLICIES.  EXECUTIVE AGREES TO OBSERVE AND COMPLY WITH
THE REASONABLE WRITTEN RULES AND REGULATIONS OF THE EMPLOYER REGARDING THE
PERFORMANCE OF HIS DUTIES AND TO CARRY OUT AND PERFORM ORDERS, DIRECTIONS AND
POLICIES COMMUNICATED TO HIM FROM TIME TO TIME BY THE EMPLOYER, SO LONG AS SAME
ARE OTHERWISE CONSISTENT WITH THIS AGREEMENT.


 


6.             TERMINATION.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
UNDER THE FOLLOWING CIRCUMSTANCES:


 


(A)           TERMINATION BY THE EMPLOYER.


 


(I)            DEATH.  EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON HIS
DEATH.


 


(II)           DISABILITY.  IF, AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR DISABILITY, EXECUTIVE SHALL HAVE BEEN INCAPABLE OF
PERFORMING HIS DUTIES HEREUNDER EVEN WITH A REASONABLE ACCOMMODATION ON A
FULL-TIME BASIS FOR THE ENTIRE PERIOD OF FOUR CONSECUTIVE MONTHS OR ANY 120 DAYS
IN A 180-DAY PERIOD, AND WITHIN 30 DAYS AFTER WRITTEN NOTICE OF TERMINATION (AS
DEFINED IN SECTION 6(D)) IS GIVEN HE SHALL NOT HAVE RETURNED TO THE PERFORMANCE
OF EXECUTIVE’S DUTIES HEREUNDER ON A FULL-TIME BASIS, THE EMPLOYER MAY TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER.


 


(III)          CAUSE.  THE EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT
HEREUNDER FOR CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN
EXECUTIVE’S:  (A) ENGAGING IN CONDUCT WHICH IS A FELONY; (B) MATERIAL BREACH OF
ANY OF HIS OBLIGATIONS UNDER SECTIONS 8(A) THROUGH 8(E) OF THIS AGREEMENT;
(C) WILLFUL MISCONDUCT OF A MATERIAL NATURE OR GROSS NEGLIGENCE WITH REGARD TO
THE EMPLOYER OR GRAMERCY OR ANY OF THEIR AFFILIATES; (D) MATERIAL FRAUD WITH
REGARD TO THE EMPLOYER OR GRAMERCY OR ANY OF THEIR AFFILIATES; (E) WILLFUL OR
MATERIAL VIOLATION OF ANY REASONABLE WRITTEN RULE, REGULATION OR POLICY OF THE
EMPLOYER OR GRAMERCY APPLICABLE TO SENIOR EXECUTIVES UNLESS SUCH A VIOLATION IS
CURED WITHIN 30 DAYS AFTER WRITTEN NOTICE OF SUCH VIOLATION BY THE EMPLOYER OR
GRAMERCY; OR (F) FAILURE TO COMPETENTLY PERFORM HIS DUTIES WHICH FAILURE IS NOT
CURED WITHIN 30 DAYS AFTER RECEIVING NOTICE FROM THE EMPLOYER SPECIFICALLY
IDENTIFYING THE MANNER IN WHICH EXECUTIVE HAS FAILED TO PERFORM (IT BEING
UNDERSTOOD THAT, FOR THIS

 

3

--------------------------------------------------------------------------------


 


PURPOSE, THE MANNER AND LEVEL OF EXECUTIVE’S PERFORMANCE SHALL NOT BE DETERMINED
BASED ON THE FINANCIAL PERFORMANCE (INCLUDING WITHOUT LIMITATION THE PERFORMANCE
OF THE STOCK OF GRAMERCY) OF THE EMPLOYER OR GRAMERCY).


 


(IV)          WITHOUT CAUSE.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED
BY THE EMPLOYER AT ANY TIME WITHOUT CAUSE (AS DEFINED IN
SECTION 6(A)(III) ABOVE), SUBJECT ONLY TO THE SEVERANCE PROVISIONS SPECIFICALLY
SET FORTH IN SECTION 7.


 


(B)           TERMINATION BY EXECUTIVE.


 


(I)            DISABILITY.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR
DISABILITY WITHIN THE MEANING OF SECTION 6(A)(II) ABOVE.


 


(II)           WITH GOOD REASON.  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY EXECUTIVE WITH GOOD REASON EFFECTIVE IMMEDIATELY BY WRITTEN NOTICE
TO THE EMPLOYER PROVIDING AT LEAST TEN (10) DAYS NOTICE PRIOR TO SUCH
TERMINATION. FOR PURPOSES OF THIS AGREEMENT, TERMINATION WITH “GOOD REASON”
SHALL MEAN TERMINATION FOLLOWING:


 

(A)            A MATERIAL CHANGE IN EXECUTIVE’S DUTIES, RESPONSIBILITIES, STATUS
OR POSITIONS WITH THE EMPLOYER THAT DOES NOT REPRESENT A PROMOTION FROM OR
MAINTAINING OF EXECUTIVE’S DUTIES, RESPONSIBILITIES, STATUS OR POSITIONS (WHICH
MATERIAL CHANGE, SO LONG AS EXECUTIVE IS THE PRESIDENT OF GRAMERCY, SHALL
INCLUDE THE APPOINTMENT OF ANOTHER PERSON AS CO-PRESIDENT OF GRAMERCY), EXCEPT
IN CONNECTION WITH THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR CAUSE,
DISABILITY, RETIREMENT OR DEATH;

 

(B)             A FAILURE BY THE EMPLOYER TO PAY COMPENSATION WHEN DUE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 3, WHICH FAILURE HAS NOT BEEN CURED
WITHIN 10 BUSINESS DAYS AFTER THE NOTICE OF THE FAILURE (SPECIFYING THE SAME)
HAS BEEN GIVEN BY EXECUTIVE TO THE EMPLOYER;

 

(C)             A MATERIAL BREACH BY THE EMPLOYER OF ANY PROVISION OF THIS
AGREEMENT, WHICH BREACH HAS NOT BEEN CURED WITHIN 30 DAYS AFTER NOTICE OF
NONCOMPLIANCE (SPECIFYING THE NATURE OF THE NONCOMPLIANCE) HAS BEEN GIVEN BY
EXECUTIVE TO THE EMPLOYER;

 

(D)            THE EMPLOYER REQUIRING EXECUTIVE TO BE BASED IN AN OFFICE MORE
THAN 50 MILES OUTSIDE OF MANHATTAN;

 

(E)             A REDUCTION BY THE EMPLOYER IN EXECUTIVE’S BASE SALARY TO LESS
THAN THE MINIMUM BASE SALARY SET FORTH IN SECTION 3(A);

 

(F)             THE FAILURE BY THE EMPLOYER TO CONTINUE IN EFFECT AN EQUITY
AWARD PROGRAM OR OTHER SUBSTANTIALLY SIMILAR PROGRAM UNDER WHICH EXECUTIVE IS
ELIGIBLE TO RECEIVE AWARDS;

 

(G)             A MATERIAL REDUCTION IN EXECUTIVE’S BENEFITS UNDER ANY BENEFIT
PLAN (OTHER THAN AN EQUITY AWARD PROGRAM) COMPARED TO THOSE CURRENTLY RECEIVED
(OTHER THAN IN CONNECTION WITH AND PROPORTIONATE TO THE REDUCTION OF THE
BENEFITS RECEIVED BY ALL OR MOST SENIOR EXECUTIVES OR UNDERTAKEN IN ORDER TO
MAINTAIN SUCH PLAN IN COMPLIANCE WITH ANY FEDERAL, STATE OR LOCAL LAW OR
REGULATION GOVERNING

 

4

--------------------------------------------------------------------------------


 

BENEFITS PLANS, INCLUDING, BUT NOT LIMITED TO, THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974); OR

 

(H)            THE FAILURE BY THE EMPLOYER TO OBTAIN FROM ANY SUCCESSOR TO THE
EMPLOYER AN AGREEMENT TO BE BOUND BY THIS AGREEMENT PURSUANT TO SECTION 15
HEREOF, WHICH HAS NOT BEEN CURED WITHIN 30 DAYS AFTER THE NOTICE OF THE FAILURE
(SPECIFYING THE SAME) HAS BEEN GIVEN BY EXECUTIVE TO THE EMPLOYER.

 


(III)          WITHOUT GOOD REASON.  EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE
HIS EMPLOYMENT HEREUNDER WITHOUT GOOD REASON, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.


 


(C)           DEFINITIONS.  THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH
BELOW.


 


(I)            A “CHANGE-IN-CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF:


 

(A)            ANY “PERSON,” INCLUDING A “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, BUT EXCLUDING THE EMPLOYER, SL
GREEN REALTY CORP. (OR A SUCCESSOR THERETO THAT DIRECTLY OR INDIRECTLY ACQUIRES
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SL GREEN REALTY CORP., WHETHER BY
MERGER, CONSOLIDATION, ASSET ACQUISITION OR OTHERWISE) (“SL GREEN”), ANY ENTITY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE EMPLOYER, OR SL
GREEN, ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER
ANY EMPLOYEE BENEFIT PLAN OR TRUST OF THE EMPLOYER, GRAMERCY, SL GREEN OR ANY
SUCH ENTITY, AND EXECUTIVE AND ANY “GROUP” (AS SUCH TERM IS USED IN
SECTION 13(D)(3) OF THE EXCHANGE ACT) OF WHICH EXECUTIVE IS A MEMBER), IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13(D)(3) UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF GRAMERCY REPRESENTING 25% OR MORE
OF EITHER (1) THE COMBINED VOTING POWER OF GRAMERCY’S THEN OUTSTANDING
SECURITIES OR (2) THE THEN OUTSTANDING COMMON STOCK (OR OTHER SIMILAR EQUITY
INTEREST, IN THE CASE OF A COMPANY OTHER THAN A CORPORATION) OF GRAMERCY (IN
EITHER SUCH CASE OTHER THAN AS A RESULT OF AN ACQUISITION OF SECURITIES DIRECTLY
FROM GRAMERCY); OR

 

(B)             ANY CONSOLIDATION OR MERGER OF GRAMERCY WHERE THE SHAREHOLDERS
OF GRAMERCY, AS APPLICABLE, IMMEDIATELY PRIOR TO THE CONSOLIDATION OR MERGER,
WOULD NOT, IMMEDIATELY AFTER THE CONSOLIDATION OR MERGER, BENEFICIALLY OWN (AS
SUCH TERM IS DEFIED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE 50% OR MORE OF THE COMBINED
VOTING POWER OF THE SECURITIES OF THE CORPORATION ISSUING CASH OR SECURITIES IN
THE CONSOLIDATION OR MERGER (OR OF ITS ULTIMATE PARENT CORPORATION, IF ANY); OR

 

(C)             THERE SHALL OCCUR (1) ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR
ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF GRAMERCY, OTHER THAN A SALE OR DISPOSITION BY GRAMERCY OF ALL OR
SUBSTANTIALLY ALL OF GRAMERCY’S ASSETS TO AN ENTITY AT LEAST 50% OF THE COMBINED
VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY “PERSONS” (AS
DEFINED ABOVE) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF
GRAMERCY, AS APPLICABLE, IMMEDIATELY PRIOR TO SUCH SALE, OR (2) THE APPROVAL BY
SHAREHOLDERS OF GRAMERCY, AS APPLICABLE, OF ANY PLAN OR PROPOSAL FOR THE
LIQUIDATION OR DISSOLUTION OF GRAMERCY, AS APPLICABLE; OR

 

5

--------------------------------------------------------------------------------


 

(D)            THE MEMBERS OF THE BOARD OF DIRECTORS (THE “BOARD”) OF GRAMERCY
(THE “DIRECTORS”) AT THE BEGINNING OF ANY CONSECUTIVE 24-CALENDAR-MONTH PERIOD
(THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON OTHER THAN DUE TO DEATH TO
CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD; PROVIDED THAT ANY
DIRECTOR WHOSE ELECTION, OR NOMINATION FOR ELECTION BY GRAMERCY’S SHAREHOLDERS
WAS APPROVED OR RATIFIED BY A VOTE OF AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD THEN STILL IN OFFICE WHO WERE MEMBERS OF THE BOARD AT THE BEGINNING OF
SUCH 24-CALENDAR-MONTH PERIOD SHALL BE DEEMED TO BE AN INCUMBENT DIRECTOR.

 

NOTWITHSTANDING THE FOREGOING, A CHANGE-IN-CONTROL SHALL NOT BE DEEMED TO HAVE
OCCURRED IF SL GREEN REALTY CORP. (OR A SUCCESSOR THERETO THAT DIRECTLY OR
INDIRECTLY ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SL GREEN REALTY
CORP., WHETHER BY MERGER, CONSOLIDATION, ASSET ACQUISITION OR OTHERWISE) OR ONE
OF ITS DIRECT OR INDIRECT SUBSIDIARIES CONTINUES TO BE THE EXTERNAL MANAGER OF
GRAMERCY AT THE APPLICABLE TIME.

 


(D)           NOTICE OF TERMINATION.  ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT
BY THE EMPLOYER OR BY EXECUTIVE (OTHER THAN ON ACCOUNT OF DEATH) SHALL BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH SECTION 11 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A
“NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON AND, AS APPLICABLE, SHALL
SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A
BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO
INDICATED.  EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AS OF THE EFFECTIVE DATE SET
FORTH IN THE NOTICE OF TERMINATION (THE “TERMINATION DATE”), WHICH DATE SHALL
NOT BE MORE THAN THIRTY (30) DAYS AFTER THE DATE OF THE NOTICE OF TERMINATION. 
FOR AVOIDANCE OF DOUBT, A NOTICE OF NON-RENEWAL PURSUANT TO SECTION 1 SHALL NOT
BE CONSIDERED A NOTICE OF TERMINATION.


 


(E)           RESIGNATION UPON TERMINATION.  IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT WITH THE EMPLOYER IS TERMINATED, EXECUTIVE (I) SHALL, WITHIN FIVE
BUSINESS DAYS OF RECEIPT OF A WRITTEN REQUEST FOR RESIGNATION, RESIGN ALL
POSITIONS (INCLUDING, WITHOUT LIMITATION, AS OFFICER, EMPLOYEE, DIRECTOR AND
MEMBER OF ANY COMMITTEE) WITH THE EMPLOYER AND GRAMERCY AND THEIR SUBSIDIARIES
AND AFFILIATES, AND (II) SHALL PROVIDE SUCH WRITTEN CONFIRMATION THEREOF AS MAY
BE REASONABLY REQUIRED BY THE EMPLOYER.  IN THE EVENT THAT EXECUTIVE’S SERVICE
WITH GRAMERCY IS TERMINATED OTHER THAN AS CONTEMPLATED BY THE FOREGOING
SENTENCE, EXECUTIVE (I) SHALL, WITHIN FIVE BUSINESS DAYS OF RECEIPT OF A WRITTEN
REQUEST FOR RESIGNATION, RESIGN ALL OTHER POSITIONS (INCLUDING, WITHOUT
LIMITATION, AS OFFICER, EMPLOYEE, DIRECTOR AND MEMBER OF ANY COMMITTEE) WITH
GRAMERCY AND ITS SUBSIDIARIES, AND (II) SHALL PROVIDE SUCH WRITTEN CONFIRMATION
THEREOF AS MAY BE REASONABLY REQUIRED BY THE EMPLOYER.

 

6

--------------------------------------------------------------------------------


 


7.             COMPENSATION UPON TERMINATION; CHANGE-IN-CONTROL.


 


(A)           TERMINATION BY THE EMPLOYER WITHOUT CAUSE OR BY EXECUTIVE WITH
GOOD REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER WITHOUT CAUSE
PURSUANT TO SECTION 6(A)(IV) ABOVE, OR (II) EXECUTIVE SHALL TERMINATE HIS
EMPLOYMENT HEREUNDER WITH GOOD REASON PURSUANT TO SECTION (6)(B)(II) ABOVE, THEN
THE EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE TERMINATION DATE AND EXECUTIVE
SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS AND BENEFITS, SUBJECT TO EXECUTIVE’S
EXECUTION OF A MUTUAL RELEASE AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
THE EMPLOYER, WHEREBY, IN GENERAL, EACH PARTY RELEASES THE OTHER FROM ALL CLAIMS
SUCH PARTY MAY HAVE AGAINST THE OTHER PARTY (OTHER THAN (A) CLAIMS AGAINST THE
EMPLOYER RELATING TO THE EMPLOYER’S OBLIGATIONS UNDER THIS AGREEMENT AND CERTAIN
OTHER SPECIFIED AGREEMENTS ARISING IN CONNECTION WITH OR AFTER EXECUTIVE’S
TERMINATION, INCLUDING, WITHOUT LIMITATION, THE EMPLOYER’S OBLIGATIONS HEREUNDER
TO PROVIDE SEVERANCE PAYMENTS AND BENEFITS AND ACCELERATED VESTING OF EQUITY
AWARDS AND (B) CLAIMS AGAINST EXECUTIVE RELATING TO OR ARISING OUT OF ANY ACT OF
FRAUD, INTENTIONAL MISAPPROPRIATION OF FUNDS, EMBEZZLEMENT OR ANY OTHER ACTION
WITH REGARD TO THE EMPLOYER OR ANY OF ITS AFFILIATED COMPANIES THAT CONSTITUTES
A FELONY UNDER ANY FEDERAL OR STATE STATUTE COMMITTED OR PERPETRATED BY
EXECUTIVE DURING THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE EMPLOYER OR ITS
AFFILIATES, IN ANY EVENT, THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
EMPLOYER, OR ANY OTHER CLAIMS THAT MAY NOT BE RELEASED BY THE EMPLOYER UNDER
APPLICABLE LAW) (THE “RELEASE AGREEMENT”), AND THE EFFECTIVENESS THEREOF ON OR
WITHIN 30 DAYS AFTER THE TERMINATION DATE (WITH THE DATE OF SUCH EFFECTIVENESS
BEING REFERRED TO HEREIN AS THE “RELEASE EFFECTIVENESS DATE”):


 


(I)            EXECUTIVE SHALL RECEIVE ANY EARNED AND ACCRUED BUT UNPAID BASE
SALARY (AT THE RATE IN EFFECT ON THE DATE OF HIS TERMINATION) ON THE FIRST
REGULAR PAYROLL PAYMENT DATE FOR THE PERIOD IN WHICH THE TERMINATION DATE
OCCURS, AND SHALL CONTINUE TO RECEIVE BASE SALARY (AT THE RATE IN EFFECT ON THE
DATE OF HIS TERMINATION) FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
TERMINATION DATE ON THE SAME PERIODIC PAYMENT DATES AS PAYMENT WOULD HAVE BEEN
MADE TO EXECUTIVE HAD EXECUTIVE NOT BEEN TERMINATED; PROVIDED THAT NO PAYMENTS
OF CONTINUED BASE SALARY WILL BE MADE UNTIL THE FIRST REGULAR PAYROLL PAYMENT
DATE THAT COMMENCES 30 DAYS AFTER THE TERMINATION DATE, PROVIDED THAT THE
RELEASE EFFECTIVENESS DATE HAS OCCURRED (WITH THE FIRST SUCH PAYMENT TO INCLUDE
A CATCH UP PAYMENT COVERING AMOUNTS THAT WOULD OTHERWISE HAVE BEEN PAID PRIOR TO
SUCH DATE BUT FOR THE APPLICATION OF THIS PROVISION).


 


(II)           THE EMPLOYER SHALL PAY EXECUTIVE ANNUAL PERFORMANCE BONUSES AS
FOLLOWS: (A) IF THE TERMINATION DATE IS DURING 2009 OR ANY LATER YEAR, A
PRORATED ANNUAL PERFORMANCE BONUS (THE “PRORATED ANNUAL BONUS”) EQUAL TO
(X) EXECUTIVE’S ANNUAL PERFORMANCE BONUS FOR THE MOST RECENT PRIOR FISCAL YEAR
FOR WHICH THE AMOUNT OF SUCH BONUS HAD BEEN DETERMINED OR, IF THE TERMINATION
DATE OCCURS PRIOR TO EXECUTIVE’S ANNUAL PERFORMANCE BONUS FOR 2009 HAVING BEEN
DETERMINED, THE AMOUNT OF $500,000 (WITH THE APPLICABLE AMOUNT BEING REFERRED TO
HEREIN AS THE “PRIOR ANNUAL BONUS”) MULTIPLIED BY (Y) A FRACTION, THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN WHICH EXECUTIVE’S
EMPLOYMENT TERMINATES THROUGH THE TERMINATION DATE (AND THE NUMBER OF DAYS IN
THE PRIOR FISCAL YEAR (OTHER THAN 2008), IN THE EVENT THAT EXECUTIVE’S ANNUAL
CASH BONUS FOR SUCH YEAR HAD NOT BEEN DETERMINED AS OF THE TERMINATION DATE) AND
THE DENOMINATOR OF WHICH IS 365, AND (B) AN ANNUAL PERFORMANCE BONUS (THE
“ADDITIONAL 12-MONTH BONUS”) FOR THE 12 MONTHS FOLLOWING THE TERMINATION DATE
(OR, IF SHORTER, THE PORTION OF SUCH PERIOD THAT IS IN 2009 OR A LATER YEAR)
EQUAL TO THE PRIOR ANNUAL BONUS (OR A PRORATED PORTION THEREOF TO THE EXTENT
SUCH PERIOD IS SHORTENED IN ACCORDANCE WITH THE PREVIOUS PARENTHETICAL);
PROVIDED THAT THE AMOUNTS SET FORTH IN (A) AND (B) ABOVE SHALL BE

 

7

--------------------------------------------------------------------------------


 


REDUCED BY THE AMOUNT OF ANY ANNUAL PERFORMANCE BONUS, OR ADVANCE THEREOF,
PREVIOUSLY PAID FOR THE PERIODS SET FORTH IN (A) AND (B) ABOVE.  IN ADDITION, IF
THE TERMINATION DATE OCCURS PRIOR TO THE PAYMENT OF THE SIGNING BONUS, THE
EMPLOYER SHALL ALSO PAY EXECUTIVE THE SIGNING BONUS.  SUCH PAYMENTS SHALL BE
MADE ON THE LATER OF (A) THE DATES THE EMPLOYER WOULD HAVE OTHERWISE PAID SUCH
ANNUAL PERFORMANCE BONUSES AND THE SIGNING BONUS, IF APPLICABLE, TO EXECUTIVE
UNDER THE TERMS OF THIS AGREEMENT IF EXECUTIVE HAD REMAINED EMPLOYED BY THE
EMPLOYER OR (B) THE 30TH DAY AFTER THE TERMINATION DATE.


 


(III)          EXECUTIVE SHALL CONTINUE TO RECEIVE FROM THE EMPLOYER ALL
BENEFITS DESCRIBED IN SECTION 3(D) EXISTING ON THE TERMINATION DATE FOR A PERIOD
OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE, SUBJECT TO THE TERMS AND
CONDITIONS UPON WHICH SUCH BENEFITS MAY BE OFFERED TO CONTINUING SENIOR
EXECUTIVES FROM TIME TO TIME.  FOR PURPOSES OF THE APPLICATION OF SUCH BENEFITS,
EXECUTIVE SHALL BE TREATED AS IF HE HAD REMAINED IN THE EMPLOY OF THE EMPLOYER
WITH A BASE SALARY AT THE RATE IN EFFECT ON THE DATE OF TERMINATION. 
NOTWITHSTANDING THE FOREGOING, (A) NOTHING IN THIS SECTION 7(A)(III) SHALL
RESTRICT THE ABILITY OF THE EMPLOYER TO AMEND OR TERMINATE THE PLANS AND
PROGRAMS GOVERNING THE BENEFITS DESCRIBED IN SECTION 3(D) FROM TIME TO TIME IN
ITS SOLE DISCRETION, AND (B) THE EMPLOYER SHALL IN NO EVENT BE REQUIRED TO
PROVIDE ANY BENEFITS OTHERWISE REQUIRED BY THIS SECTION 7(A)(III) AFTER SUCH
TIME AS EXECUTIVE BECOMES ENTITLED TO RECEIVE BENEFITS OF THE SAME TYPE FROM
ANOTHER EMPLOYER OR RECIPIENT OF EXECUTIVE’S SERVICES (SUCH ENTITLEMENT BEING
DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL WAIVERS OR OTHER SIMILAR
ARRANGEMENTS).


 


(IV)          EXECUTIVE SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER
TERMINATION UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK, OPTIONS OR OTHER
EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER RELATING TO THE VESTING
OR INITIAL EXERCISABILITY THEREOF; PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE
RESTRICTED STOCK, OPTIONS OR OTHER EQUITY BASED AWARDS THAT WERE GRANTED AS
PAYMENT OF A CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY THE EMPLOYER, IN
ITS SOLE DISCRETION, SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE DATE OF
EXECUTIVE’S TERMINATION.  FOR PURPOSES OF DETERMINING THE EFFECT OF SUCH TWELVE
(12) MONTHS OF CREDIT WITH RESPECT TO ANY PERFORMANCE-BASED VESTING CRITERIA,
(A) IF SUCH TERMINATION OCCURS LESS THAN SIX MONTHS AFTER THE BEGINNING OF A
PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED ON PERFORMANCE
DURING THE PRIOR PERFORMANCE PERIOD AND (B) IF SUCH TERMINATION OCCURS MORE THAN
SIX MONTHS AFTER THE BEGINNING OF A PERFORMANCE PERIOD, THEN PERFORMANCE-BASED
VESTING SHALL BE BASED ON PERFORMANCE DURING SUCH INTERIM PERIOD THROUGH THE
MOST RECENTLY COMPLETED FISCAL QUARTER.  FURTHERMORE, UPON SUCH TERMINATION, ANY
THEN VESTED UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL
REMAIN EXERCISABLE UNTIL THE SECOND JANUARY 1 TO FOLLOW THE TERMINATION DATE OR,
IF EARLIER, THE EXPIRATION OF THE INITIAL APPLICABLE TERM STATED AT THE TIME OF
THE GRANT.  THE PROVISIONS OF THIS SECTION ARE SUBJECT TO SECTION 7(E) BELOW.


 


(V)           IN THE EVENT SUCH TERMINATION OCCURS IN CONNECTION WITH OR WITHIN
EIGHTEEN (18) MONTHS AFTER A CHANGE-IN-CONTROL, THEN EXECUTIVE WILL BE ENTITLED
TO THE PAYMENTS AND BENEFITS PROVIDED UNDER THE FOREGOING SECTIONS 7(A)(I) —
(IV), EXCEPT THAT THE REFERENCES TO “12 MONTHS” IN THE SALARY AND BONUS
CONTINUATION PROVISIONS SET FORTH IN SECTION 7(A)(I) AND (II) ABOVE WILL BE
REPLACED WITH “24 MONTHS.”


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a), the Employer shall have no further obligations hereunder following
such termination.

 

8

--------------------------------------------------------------------------------


 


(B)           TERMINATION BY THE EMPLOYER FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON.  IF (I) EXECUTIVE IS TERMINATED BY THE EMPLOYER FOR CAUSE PURSUANT TO
SECTION 6(A)(III) ABOVE, OR (II) EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT
HEREUNDER WITHOUT GOOD REASON PURSUANT TO SECTION 6(B)(III) ABOVE, THEN THE
EMPLOYMENT PERIOD SHALL TERMINATE AS OF THE TERMINATION DATE AND EXECUTIVE SHALL
BE ENTITLED TO RECEIVE ANY EARNED AND ACCRUED BUT UNPAID BASE SALARY (AT THE
RATE IN EFFECT ON THE DATE OF HIS TERMINATION) ON THE FIRST REGULAR PAYROLL
PAYMENT DATE FOR THE PERIOD IN WHICH THE TERMINATION DATE OCCURS, BUT, FOR
AVOIDANCE OF DOUBT, SHALL NOT BE ENTITLED TO ANY ANNUAL CASH BONUS FOR THE YEAR
IN WHICH THE TERMINATION OCCURS, SEVERANCE PAYMENT, CONTINUATION OF BENEFITS OR
ACCELERATION OF VESTING OR EXTENSION OF EXERCISE PERIOD OF ANY EQUITY AWARDS,
EXCEPT AS OTHERWISE PROVIDED IN THE DOCUMENTATION APPLICABLE TO SUCH EQUITY
AWARDS.  OTHER THAN AS MAY BE PROVIDED UNDER SECTION 4 OR AS EXPRESSLY PROVIDED
IN THIS SECTION 7(B), THE EMPLOYER SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER
FOLLOWING SUCH TERMINATION.


 


(C)           TERMINATION BY REASON OF DEATH.  IF EXECUTIVE’S EMPLOYMENT
TERMINATES DUE TO HIS DEATH, EXECUTIVE’S ESTATE (OR A BENEFICIARY DESIGNATED BY
EXECUTIVE IN WRITING PRIOR TO HIS DEATH) SHALL BE ENTITLED TO THE FOLLOWING
PAYMENTS AND BENEFITS:


 


(I)            ON THE FIRST REGULAR PAYROLL PAYMENT DATE FOR THE PERIOD IN WHICH
THE TERMINATION DATE OCCURS, EXECUTIVE’S ESTATE (OR A BENEFICIARY DESIGNATED BY
EXECUTIVE IN WRITING PRIOR TO HIS DEATH) SHALL RECEIVE FROM THE EMPLOYER AN
AMOUNT EQUAL TO (A) ANY EARNED AND ACCRUED BUT UNPAID BASE SALARY, (B) IF THE
TERMINATION DATE IS DURING 2009 OR ANY LATER YEAR, THE PRORATED ANNUAL BONUS,
LESS THE AMOUNT OF ANY ANNUAL PERFORMANCE BONUS, OR ADVANCE THEREOF, PREVIOUSLY
PAID FOR THE PERIOD ASSOCIATED WITH THE PRORATED ANNUAL BONUS AND (C) IF THE
TERMINATION DATE OCCURS PRIOR TO THE PAYMENT OF THE SIGNING BONUS, THE SIGNING
BONUS.


 


(II)           EXECUTIVE SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER
TERMINATION UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK, OPTIONS OR OTHER
EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER RELATING TO THE VESTING
OR INITIAL EXERCISABILITY THEREOF; PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE
RESTRICTED STOCK, OPTIONS OR OTHER EQUITY-BASED AWARDS THAT WERE GRANTED AS
PAYMENT OF A CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY THE EMPLOYER, IN
ITS SOLE DISCRETION, SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE DATE OF
EXECUTIVE’S DEATH.  FOR PURPOSES OF DETERMINING THE EFFECT OF SUCH TWELVE (12)
MONTHS OF CREDIT WITH RESPECT TO ANY PERFORMANCE-BASED VESTING CRITERIA, (A) IF
SUCH TERMINATION OCCURS LESS THAN SIX MONTHS AFTER THE BEGINNING OF A
PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED ON PERFORMANCE
DURING THE PRIOR PERFORMANCE PERIOD AND (B) IF SUCH TERMINATION OCCURS MORE THAN
SIX MONTHS AFTER THE BEGINNING OF A PERFORMANCE PERIOD, THEN PERFORMANCE-BASED
VESTING SHALL BE BASED ON PERFORMANCE DURING SUCH INTERIM PERIOD THROUGH THE
MOST RECENTLY COMPLETED FISCAL QUARTER.  FURTHERMORE, UPON SUCH DEATH, ANY THEN
VESTED UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL
REMAIN VESTED AND EXERCISABLE UNTIL THE EARLIER OF (A) THE DATE ON WHICH THE
TERM OF SUCH STOCK OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR (B) THE SECOND
JANUARY 1 AFTER THE DATE OF EXECUTIVE’S TERMINATION DUE TO HIS DEATH.  THE
PROVISIONS OF THIS SECTION ARE SUBJECT TO SECTION 7(E) BELOW.


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c), the Employer shall have no further obligations hereunder following
such termination.

 


(D)           TERMINATION BY REASON OF DISABILITY.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT TERMINATES DUE TO HIS DISABILITY AS DEFINED IN
SECTION 6(A)(II) ABOVE, EXECUTIVE SHALL BE ENTITLED TO

 

9

--------------------------------------------------------------------------------


 


THE FOLLOWING PAYMENTS AND BENEFITS, SUBJECT TO EXECUTIVE’S EXECUTION OF THE
RELEASE AGREEMENT AND THE EFFECTIVENESS THEREOF ON OR WITHIN 30 DAYS AFTER THE
TERMINATION DATE:


 


(I)            ON THE FIRST REGULAR PAYROLL PAYMENT DATE FOR THE PERIOD IN WHICH
THE TERMINATION DATE OCCURS, EXECUTIVE SHALL RECEIVE FROM THE EMPLOYER ANY
EARNED AND ACCRUED BUT UNPAID BASE SALARY.  EXECUTIVE SHALL ALSO RECEIVE BASE
SALARY (AT THE RATE IN EFFECT ON THE DATE OF HIS TERMINATION) FOR A PERIOD OF
TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE ON THE SAME PERIODIC PAYMENT
DATES AS PAYMENT WOULD HAVE BEEN MADE TO EXECUTIVE HAD EXECUTIVE NOT BEEN
TERMINATED; PROVIDED THAT NO PAYMENTS OF CONTINUED BASE SALARY WILL BE MADE
UNTIL THE FIRST REGULAR PAYROLL PAYMENT DATE THAT COMMENCES 30 DAYS AFTER THE
TERMINATION DATE, PROVIDED THAT THE RELEASE EFFECTIVENESS DATE HAS OCCURRED
(WITH THE FIRST SUCH PAYMENT TO INCLUDE A CATCH-UP PAYMENT COVERING AMOUNTS THAT
WOULD OTHERWISE HAVE BEEN PAID PRIOR TO SUCH DATE BUT FOR THE APPLICATION OF
THIS PROVISION).  THE EMPLOYER SHALL ALSO PAY EXECUTIVE: (A) IF THE TERMINATION
DATE IS DURING 2009 OR ANY LATER YEAR, THE PRORATED ANNUAL BONUS AND (B) THE
ADDITIONAL 12-MONTH BONUS; PROVIDED THAT THE PRORATED ANNUAL BONUS AND
ADDITIONAL 12-MONTH BONUS SHALL BE REDUCED BY THE AMOUNT OF ANY ANNUAL
PERFORMANCE BONUS, OR ADVANCE THEREOF, PREVIOUSLY PAID FOR THE PERIODS
ASSOCIATED WITH THE PRORATED ANNUAL BONUS AND THE ADDITIONAL 12-MONTH BONUS.  IN
ADDITION, IF THE TERMINATION DATE OCCURS PRIOR TO THE PAYMENT OF THE SIGNING
BONUS, THE EMPLOYER SHALL ALSO PAY EXECUTIVE THE SIGNING BONUS.  THE EMPLOYER
SHALL MAKE SUCH PAYMENTS OF THE PRORATED ANNUAL BONUS, THE ADDITIONAL 12-MONTH
BONUS AND THE SIGNING BONUS, IF APPLICABLE, ON THE LATER OF (X) THE DATES THE
EMPLOYER WOULD HAVE OTHERWISE PAID SUCH ANNUAL PERFORMANCE BONUSES AND THE
SIGNING BONUS, IF APPLICABLE, TO EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT IF
EXECUTIVE HAD REMAINED EMPLOYED BY THE EMPLOYER OR (Y) THE 30TH DAY AFTER THE
TERMINATION DATE.


 


(II)           EXECUTIVE SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER
TERMINATION UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK, OPTIONS OR OTHER
EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY THE EMPLOYER RELATING TO THE VESTING
OR INITIAL EXERCISABILITY THEREOF; PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE
RESTRICTED STOCK, OPTIONS OR OTHER EQUITY-BASED AWARDS THAT WERE GRANTED AS
PAYMENT OF A CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY THE EMPLOYER, IN
ITS SOLE DISCRETION, SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE RELEASE
EFFECTIVENESS DATE.  FOR PURPOSES OF DETERMINING THE EFFECT OF SUCH TWELVE (12)
MONTHS OF CREDIT WITH RESPECT TO ANY PERFORMANCE-BASED VESTING CRITERIA, (A) IF
SUCH TERMINATION OCCURS LESS THAN SIX MONTHS AFTER THE BEGINNING OF A
PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED ON PERFORMANCE
DURING THE PRIOR PERFORMANCE PERIOD AND (B) IF SUCH TERMINATION OCCURS MORE THAN
SIX MONTHS AFTER THE BEGINNING OF A PERFORMANCE PERIOD, THEN PERFORMANCE-BASED
VESTING SHALL BE BASED ON PERFORMANCE DURING SUCH INTERIM PERIOD THROUGH THE
MOST RECENTLY COMPLETED FISCAL QUARTER.  ANY THEN VESTED UNEXERCISED STOCK
OPTIONS GRANTED TO EXECUTIVE BY THE EMPLOYER SHALL REMAIN VESTED AND EXERCISABLE
UNTIL THE EARLIER OF (A) THE DATE ON WHICH THE TERM OF SUCH STOCK OPTIONS
OTHERWISE WOULD HAVE EXPIRED, OR (B) THE SECOND JANUARY 1 AFTER THE TERMINATION
DATE.  THE PROVISIONS OF THIS SECTION ARE SUBJECT TO SECTION 7(E) BELOW.


 


(III)          EXECUTIVE SHALL CONTINUE TO RECEIVE FROM THE EMPLOYER ALL
BENEFITS DESCRIBED IN SECTION 3(D) EXISTING ON THE TERMINATION DATE FOR A PERIOD
OF TWELVE (12) MONTHS AFTER THE TERMINATION DATE, SUBJECT TO THE TERMS AND
CONDITIONS UPON WHICH SUCH BENEFITS MAY BE OFFERED TO CONTINUING SENIOR
EXECUTIVES FROM TIME TO TIME.  FOR PURPOSES OF THE APPLICATION OF SUCH BENEFITS,
EXECUTIVE SHALL BE TREATED AS IF HE HAD REMAINED IN THE

 

10

--------------------------------------------------------------------------------


 


EMPLOY OF THE EMPLOYER WITH A BASE SALARY AT THE RATE IN EFFECT ON THE DATE OF
TERMINATION.  NOTWITHSTANDING THE FOREGOING, (A) NOTHING IN THIS
SECTION 7(D)(III) SHALL RESTRICT THE ABILITY OF THE EMPLOYER TO AMEND OR
TERMINATE THE PLANS AND PROGRAMS GOVERNING THE BENEFITS DESCRIBED IN
SECTION 3(D) FROM TIME TO TIME IN ITS SOLE DISCRETION SO LONG AS IT DOES SO FOR
ALL SENIOR EXECUTIVES OF THE EMPLOYER, AND (B) THE EMPLOYER SHALL IN NO EVENT BE
REQUIRED TO PROVIDE ANY BENEFITS OTHERWISE REQUIRED BY THIS
SECTION 7(D)(III) AFTER SUCH TIME AS EXECUTIVE BECOMES ENTITLED TO RECEIVE
BENEFITS OF THE SAME TYPE FROM ANOTHER EMPLOYER OR RECIPIENT OF EXECUTIVE’S
SERVICES (SUCH ENTITLEMENT BEING DETERMINED WITHOUT REGARD TO ANY INDIVIDUAL
WAIVERS OR OTHER SIMILAR ARRANGEMENTS).


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d), the Employer shall have no further obligations hereunder following
such termination.

 


(E)           GRAMERCY EQUITY AWARDS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PROVISIONS OF THIS SECTION 7 RELATED TO THE ACCELERATION OF
VESTING AND EXTENSION OF THE PERIOD WITHIN WHICH TO EXERCISE VESTED STOCK
OPTIONS, SHALL NOT BE DEEMED TO APPLY TO ANY EQUITY-BASED AWARDS OF GRAMERCY,
GKK CAPITAL LP OR ANY OF THEIR SUBSIDIARIES MADE TO EXECUTIVE (THE “GRAMERCY
EQUITY AWARDS”) THAT MAY BE DEEMED TO HAVE BEEN FIRST GRANTED TO THE EMPLOYER
AND THEN GRANTED BY THE EMPLOYER TO EXECUTIVE.  ANY ACCELERATION OF THE VESTING
OF THE GRAMERCY EQUITY AWARDS WILL BE GOVERNED BY THE TERMS OF SUCH AWARDS AND,
UNLESS TERMINATED, THAT CERTAIN SEVERANCE AGREEMENT ENTERED INTO BY GRAMERCY AND
EXECUTIVE AS OF THE DATE HEREOF, AS AMENDED OR SUPERSEDED FROM TIME TO TIME.


 


8.             CONFIDENTIALITY; PROHIBITED ACTIVITIES.  EXECUTIVE AND THE
EMPLOYER RECOGNIZE THAT DUE TO THE NATURE OF EXECUTIVE’S EMPLOYMENT AND
RELATIONSHIP WITH THE EMPLOYER, EXECUTIVE HAS ACCESS TO AND DEVELOPS
CONFIDENTIAL BUSINESS INFORMATION, PROPRIETARY INFORMATION, AND TRADE SECRETS
RELATING TO THE BUSINESS AND OPERATIONS OF THE EMPLOYER.  EXECUTIVE ACKNOWLEDGES
THAT (I) SUCH INFORMATION IS VALUABLE TO THE BUSINESS OF THE EMPLOYER,
(II) DISCLOSURE TO, OR USE FOR THE BENEFIT OF, ANY PERSON OR ENTITY OTHER THAN
THE EMPLOYER, WOULD CAUSE IRREPARABLE DAMAGE TO THE EMPLOYER, (III) THE
PRINCIPAL BUSINESS OF THE EMPLOYER AS OF THE DATE HEREOF IS MANAGING THE
BUSINESS AND AFFAIRS OF GRAMERCY, WHICH IS IN THE BUSINESS AMONG OTHER THINGS,
(A) THE ACQUISITION, DEVELOPMENT, ASSET MANAGEMENT AND SERVICING OF COMMERCIAL
REAL ESTATE PROPERTY AND (B) THE ORIGINATION AND ACQUISITION OF REAL ESTATE
RELATED LOANS AND SECURITIES, AND FINANCING SUCH INVESTMENTS, INCLUDING WITHOUT
LIMITATION THE ORIGINATION OF FIRST-MORTGAGE AND MEZZANINE DEBT OR PREFERRED
EQUITY FINANCING FOR REAL ESTATE PROJECTS THROUGHOUT THE UNITED STATES (THE
BUSINESS OF THE EMPLOYER, AND OF GRAMERCY, BOTH AS OF THE DATE HEREOF AND FROM
TIME TO TIME HEREAFTER, ARE COLLECTIVELY REFERRED TO AS THE “BUSINESS”),
(IV) THE EMPLOYER IS ONE OF THE LIMITED NUMBER OF PERSONS WHO HAVE DEVELOPED A
BUSINESS SUCH AS THE BUSINESS, AND (V) THE BUSINESS IS NATIONAL IN SCOPE. 
EXECUTIVE FURTHER ACKNOWLEDGES THAT HIS DUTIES FOR THE EMPLOYER INCLUDE THE DUTY
TO DEVELOP AND MAINTAIN CLIENT, CUSTOMER, EMPLOYEE, AND OTHER BUSINESS
RELATIONSHIPS ON BEHALF OF THE EMPLOYER; AND THAT ACCESS TO AND DEVELOPMENT OF
THOSE CLOSE BUSINESS RELATIONSHIPS FOR THE EMPLOYER RENDER HIS SERVICES SPECIAL,
UNIQUE AND EXTRAORDINARY.  IN RECOGNITION THAT THE GOODWILL AND BUSINESS
RELATIONSHIPS DESCRIBED HEREIN ARE VALUABLE TO THE EMPLOYER, AND THAT LOSS OF OR
DAMAGE TO THOSE RELATIONSHIPS WOULD DESTROY OR DIMINISH THE VALUE OF THE
EMPLOYER, AND IN CONSIDERATION OF THE COMPENSATION (INCLUDING SEVERANCE)
ARRANGEMENTS HEREUNDER, AND OTHER GOOD AND VALUABLE CONSIDERATION THE RECEIPT
AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED BY EXECUTIVE, EXECUTIVE AGREES
AS FOLLOWS:


 


(A)           CONFIDENTIALITY.  DURING THE TERM OF THIS AGREEMENT (INCLUDING ANY
RENEWALS), AND AT ALL TIMES THEREAFTER, EXECUTIVE SHALL MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE EMPLOYER
OR GRAMERCY (“CONFIDENTIAL INFORMATION”), AND, EXCEPT IN FURTHERANCE OF THE
BUSINESS OF THE EMPLOYER OR AS SPECIFICALLY REQUIRED BY LAW OR BY COURT ORDER,
HE SHALL NOT DIRECTLY OR INDIRECTLY DISCLOSE ANY SUCH INFORMATION TO ANY PERSON
OR ENTITY; NOR

 

11

--------------------------------------------------------------------------------


 


SHALL HE USE CONFIDENTIAL INFORMATION FOR ANY PURPOSE EXCEPT FOR THE BENEFIT OF
THE EMPLOYER.  FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION”
INCLUDES, WITHOUT LIMITATION:  CLIENT OR CUSTOMER LISTS, IDENTITIES, CONTACTS,
BUSINESS AND FINANCIAL INFORMATION (EXCLUDING THOSE OF EXECUTIVE PRIOR TO
EMPLOYMENT WITH THE EMPLOYER); INVESTMENT STRATEGIES; PRICING INFORMATION OR
POLICIES, FEES OR COMMISSION ARRANGEMENTS OF THE EMPLOYER OR GRAMERCY; MARKETING
PLANS, PROJECTIONS, PRESENTATIONS OR STRATEGIES OF THE EMPLOYER OR GRAMERCY;
FINANCIAL AND BUDGET INFORMATION OF THE EMPLOYER OR GRAMERCY; NEW PERSONNEL
ACQUISITION PLANS; AND ALL OTHER BUSINESS RELATED INFORMATION WHICH HAS NOT BEEN
PUBLICLY DISCLOSED BY THE EMPLOYER OR GRAMERCY.  THIS RESTRICTION SHALL APPLY
REGARDLESS OF WHETHER SUCH CONFIDENTIAL INFORMATION IS IN WRITTEN, GRAPHIC,
RECORDED, PHOTOGRAPHIC, DATA OR ANY MACHINE READABLE FORM OR IS ORALLY CONVEYED
TO, OR MEMORIZED BY, EXECUTIVE.


 


(B)           PROHIBITED ACTIVITIES.  BECAUSE EXECUTIVE’S SERVICES TO THE
EMPLOYER ARE ESSENTIAL AND BECAUSE EXECUTIVE HAS ACCESS TO THE EMPLOYER’S
CONFIDENTIAL INFORMATION, EXECUTIVE COVENANTS AND AGREES THAT:


 


(I)            DURING THE EMPLOYMENT PERIOD, AND FOR THE ONE-YEAR PERIOD
FOLLOWING THE DATE THAT EXECUTIVE IS NO LONGER EMPLOYED BY THE EMPLOYER,
EXECUTIVE WILL NOT, ANYWHERE IN THE UNITED STATES, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE EMPLOYER, DIRECTLY OR INDIRECTLY (INDIVIDUALLY, OR THROUGH OR ON
BEHALF OF ANOTHER ENTITY AS OWNER, PARTNER, AGENT, EMPLOYEE, CONSULTANT, OR IN
ANY OTHER CAPACITY), ENGAGE, PARTICIPATE OR ASSIST, AS AN OWNER, PARTNER,
EMPLOYEE, CONSULTANT, DIRECTOR, OFFICER, TRUSTEE OR AGENT, IN ANY ELEMENT OF THE
BUSINESS, PROVIDED, HOWEVER, THAT (A) SUCH ONE YEAR PERIOD SHALL ONLY BE THREE
MONTHS IF (I) EXECUTIVE IS NO LONGER EMPLOYED BY THE EMPLOYER FOLLOWING A
NON-RENEWAL OF THIS AGREEMENT BY THE EMPLOYER OR (II) IN THE EVENT EXECUTIVE’S
EMPLOYMENT IS TERMINATED FOR CAUSE BASED ON CONDUCT OR ALLEGED CONDUCT THAT WAS
NOT RELATED TO THE BUSINESS OF THE EMPLOYER, (B) SUCH ONE YEAR PERIOD SHALL ONLY
BE SIX MONTHS IN THE EVENT EXECUTIVE TERMINATES HIS EMPLOYMENT WITHIN SIXTY (60)
DAYS AFTER THE PAYMENT OF A DISCRETIONARY BONUS FOR ANY YEAR IN AN AMOUNT LESS
THAN $500,000 AND (C) SUCH ONE YEAR PERIOD SHALL NOT APPLY IN THE EVENT
EXECUTIVE TERMINATES HIS EMPLOYMENT WITHOUT GOOD REASON WITHIN SIXTY (60) DAYS
AFTER (I) GRAMERCY FILES, IN ANY COURT OR AGENCY PURSUANT TO ANY STATUTE OR
REGULATION OF ANY STATE OR COUNTRY, A PETITION IN BANKRUPTCY OR INSOLVENCY OR
FOR REORGANIZATION OR FOR AN ARRANGEMENT OR FOR THE APPOINTMENT OF A RECEIVER OR
TRUSTEE OF GRAMERCY OR OF ITS ASSETS, OR (II) THE 90TH DAY AFTER GRAMERCY IS
SERVED WITH AN INVOLUNTARY PETITION IN BANKRUPTCY OR SEEKING REORGANIZATION,
LIQUIDATION, DISSOLUTION, WINDING-UP ARRANGEMENT, COMPOSITION OR READJUSTMENT OF
ITS DEBTS OR ANY OTHER RELIEF UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION
OR OTHER SIMILAR ACT OR LAW OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT, IF
SUCH PETITION IS NOT DISMISSED ON OR BEFORE SUCH DATE; WITH THIS SUBPARAGRAPH
(I) BEING SUBJECT, HOWEVER, TO SECTION 8(C) BELOW; AND


 


(II)           EXECUTIVE WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
EMPLOYER, DIRECTLY OR INDIRECTLY (INDIVIDUALLY, OR THROUGH OR ON BEHALF OF
ANOTHER ENTITY AS OWNER, PARTNER, AGENT, EMPLOYEE, CONSULTANT, OR IN ANY OTHER
CAPACITY), DURING THE EMPLOYMENT PERIOD AND (A) DURING THE TWO-YEAR PERIOD
FOLLOWING THE TERMINATION OF EXECUTIVE BY EITHER PARTY FOR ANY REASON (INCLUDING
THE EXPIRATION OF THE TERM OF THE AGREEMENT) SOLICIT, ENCOURAGE, OR ENGAGE IN
ANY ACTIVITY TO INDUCE ANY EMPLOYEE OF THE EMPLOYER OR GRAMERCY TO TERMINATE
EMPLOYMENT WITH THE EMPLOYER OR GRAMERCY, OR TO BECOME EMPLOYED BY, OR TO ENTER
INTO A BUSINESS RELATIONSHIP WITH, ANY OTHER PERSON OR ENTITY, OR (B) DURING THE
ONE-YEAR PERIOD FOLLOWING SUCH TERMINATION, ENGAGE IN ANY ACTIVITY INTENTIONALLY
TO INTERFERE WITH, DISRUPT OR DAMAGE THE RELATIONSHIP OF THE EMPLOYER OR

 

12

--------------------------------------------------------------------------------


 


GRAMERCY WITH ANY EXISTING BORROWER, TENANT, CLIENT OR, SUPPLIER, OR DISRUPT OR
DAMAGE ANY OTHER EXISTING BUSINESS RELATIONSHIP OF THE EMPLOYER OR GRAMERCY. 
FOR PURPOSES OF THIS SUBSECTION, THE TERM “EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS
AN EMPLOYEE OF OR CONSULTANT TO THE EMPLOYER OR GRAMERCY (OR ANY AFFILIATE OF
EITHER) DURING THE SIX-MONTH PERIOD PRIOR TO EXECUTIVE’S LAST DAY OF EMPLOYMENT.


 


(C)           OTHER INVESTMENTS/ACTIVITIES.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, EXECUTIVE IS NOT PROHIBITED BY THIS SECTION 8 FROM
MAKING INVESTMENTS (I) SET FORTH ON SCHEDULE I ATTACHED HERETO; (II) SOLELY FOR
INVESTMENT PURPOSES AND WITHOUT PARTICIPATING IN THE BUSINESS IN WHICH THE
INVESTMENTS ARE MADE, IN ANY ENTITY THAT ENGAGES, DIRECTLY OR INDIRECTLY, IN THE
ACQUISITION, DEVELOPMENT, CONSTRUCTION, OPERATION, MANAGEMENT, FINANCING OR
LEASING OF OFFICE REAL ESTATE PROPERTIES, REGARDLESS OF WHERE THEY ARE LOCATED,
IF (X) EXECUTIVE’S AGGREGATE INVESTMENT IN EACH SUCH ENTITY CONSTITUTES LESS
THAN ONE PERCENT OF THE EQUITY OWNERSHIP OF SUCH ENTITY, (Y) THE INVESTMENT IN
THE ENTITY IS IN SECURITIES TRADED ON ANY NATIONAL SECURITIES EXCHANGE, AND
(Z) EXECUTIVE IS NOT A CONTROLLING PERSON OF, OR A MEMBER OF A GROUP WHICH
CONTROLS, SUCH ENTITY; OR (III) IF (A) EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
THE EMPLOYER, EXECUTIVE HAS LESS THAN A 25% INTEREST IN THE INVESTMENT IN
QUESTION, (B) EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE EMPLOYER, EXECUTIVE
DOES NOT HAVE THE ROLE OF A GENERAL PARTNER OR MANAGING MEMBER, OR ANY SIMILAR
ROLE, (C) THE INVESTMENT IS NOT AN APPROPRIATE INVESTMENT OPPORTUNITY FOR THE
EMPLOYER, AND (D) THE INVESTMENT ACTIVITY IS NOT DIRECTLY COMPETITIVE WITH THE
BUSINESSES OF THE EMPLOYER.  ADDITIONALLY, DURING THE EMPLOYMENT PERIOD, FOR SO
LONG AS EITHER:  (I) GRAMERCY IS EXTERNALLY ADVISED BY THE EMPLOYER, SL GREEN
REALTY CORP. OR A DIRECT OR INDIRECT MAJORITY OWNED SUBSIDIARY OF THE EMPLOYER
OR SL GREEN REALTY CORP. (AND IS NOT SELF-MANAGED) OR (II) THE EMPLOYER,
TOGETHER WITH SL GREEN REALTY CORP. OR DIRECT OR INDIRECT MAJORITY OWNED
SUBSIDIARY OF THE EMPLOYER OR THE SL GREEN REALTY CORP., DIRECTLY OR INDIRECTLY
OWNS SECURITIES REPRESENTING 20% OR MORE OF THE OUTSTANDING COMMON EQUITY OF
GRAMERCY, EXECUTIVE SHALL BE PERMITTED TO SERVE AS AN OFFICER OF GRAMERCY
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 8.


 


(D)           EMPLOYER PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINALS AND
COPIES OF MATERIALS, RECORDS AND DOCUMENTS GENERATED BY HIM OR COMING INTO HIS
POSSESSION DURING HIS EMPLOYMENT BY THE EMPLOYER ARE THE SOLE PROPERTY OF THE
EMPLOYER (THE “EMPLOYER PROPERTY”).  DURING HIS EMPLOYMENT, AND AT ALL TIMES
THEREAFTER, EXECUTIVE SHALL NOT REMOVE, OR CAUSE TO BE REMOVED, FROM THE
PREMISES OF THE EMPLOYER, COPIES OF ANY RECORD, FILE, MEMORANDUM, DOCUMENT,
COMPUTER RELATED INFORMATION OR EQUIPMENT, OR ANY OTHER ITEM RELATING TO THE
BUSINESS OF THE EMPLOYER, EXCEPT IN FURTHERANCE OF HIS DUTIES UNDER THIS
AGREEMENT.  WHEN EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR UPON
REQUEST OF THE EMPLOYER AT ANY TIME, EXECUTIVE SHALL PROMPTLY DELIVER TO THE
EMPLOYER ALL ORIGINALS AND COPIES OF THE EMPLOYER PROPERTY IN HIS POSSESSION OR
CONTROL AND SHALL NOT RETAIN ANY ORIGINALS OR COPIES IN ANY FORM.  THE EMPLOYER
PROPERTY EXCLUDES ANY PERSONAL PROPERTY OF EXECUTIVE.


 


(E)           NO DISPARAGEMENT.  FOR ONE YEAR FOLLOWING TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE SHALL NOT INTENTIONALLY
DISCLOSE OR CAUSE TO BE DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS
OR INFORMATION ABOUT (I) THE EMPLOYER, GRAMERCY AND THEIR PARENT, AFFILIATES OR
SUBSIDIARIES, IF ANY; (II) ANY PRODUCT OR SERVICE PROVIDED BY THE EMPLOYER,
GRAMERCY AND THEIR PARENT, AFFILIATES OR SUBSIDIARIES, IF ANY; OR (III) THE
EMPLOYER’S, GRAMERCY’S AND THEIR PARENTS’, AFFILIATES’ OR SUBSIDIARIES’
PROSPECTS FOR THE FUTURE.  FOR ONE YEAR FOLLOWING TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, THE EMPLOYER SHALL NOT DISCLOSE OR CAUSE TO BE
DISCLOSED ANY NEGATIVE, ADVERSE OR DEROGATORY COMMENTS OR INFORMATION ABOUT

 

13

--------------------------------------------------------------------------------


 


EXECUTIVE.  NOTHING IN THIS SECTION SHALL PROHIBIT EITHER THE EMPLOYER OR
EXECUTIVE FROM TESTIFYING TRUTHFULLY IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING.


 


(F)            REMEDIES.  EXECUTIVE DECLARES THAT THE FOREGOING LIMITATIONS IN
SECTIONS 8(A) THROUGH 8(E) ABOVE ARE REASONABLE AND NECESSARY FOR THE ADEQUATE
PROTECTION OF THE BUSINESS AND THE GOODWILL OF THE EMPLOYER.  IF ANY RESTRICTION
CONTAINED IN THIS SECTION 8 SHALL BE DEEMED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE BY REASON OF THE EXTENT, DURATION OR SCOPE THEREOF, OR OTHERWISE,
THEN THE COURT MAKING SUCH DETERMINATION SHALL HAVE THE RIGHT TO REDUCE SUCH
EXTENT, DURATION, SCOPE, OR OTHER PROVISIONS HEREOF TO MAKE THE RESTRICTION
CONSISTENT WITH APPLICABLE LAW, AND IN ITS REDUCED FORM SUCH RESTRICTION SHALL
THEN BE ENFORCEABLE IN THE MANNER CONTEMPLATED HEREBY.  IN THE EVENT THAT
EXECUTIVE BREACHES ANY OF THE PROMISES CONTAINED IN THIS SECTION 8, EXECUTIVE
ACKNOWLEDGES THAT THE EMPLOYER’S REMEDY AT LAW FOR DAMAGES WILL BE INADEQUATE
AND THAT THE EMPLOYER WILL BE ENTITLED TO SPECIFIC PERFORMANCE, A TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION TO PREVENT EXECUTIVE’S PROSPECTIVE
OR CONTINUING BREACH AND TO MAINTAIN THE STATUS QUO.  THE EXISTENCE OF THIS
RIGHT TO INJUNCTIVE RELIEF, OR OTHER EQUITABLE RELIEF, OR THE EMPLOYER’S
EXERCISE OF ANY OF THESE RIGHTS, SHALL NOT LIMIT ANY OTHER RIGHTS OR REMEDIES
THE EMPLOYER MAY HAVE IN LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO ARBITRATION CONTAINED IN SECTION 9 HEREOF AND THE RIGHT TO COMPENSATORY
AND MONETARY DAMAGES.  EXECUTIVE HEREBY AGREES TO WAIVE HIS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION COMMENCED TO ENFORCE THE TERMS OF THIS
AGREEMENT.  EXECUTIVE SHALL HAVE REMEDIES COMPARABLE TO THOSE OF THE EMPLOYER AS
SET FORTH ABOVE IN THIS SECTION 8(F) IF THE EMPLOYER BREACHES SECTION 8(E).


 


(G)           TRANSITION.  REGARDLESS OF THE REASON FOR HIS DEPARTURE FROM THE
EMPLOYER, EXECUTIVE AGREES THAT AT THE EMPLOYER’S SOLE COSTS AND EXPENSE, FOR A
PERIOD OF NOT MORE THAN 30 DAYS AFTER TERMINATION OF EXECUTIVE, HE SHALL TAKE
ALL STEPS REASONABLY REQUESTED BY THE EMPLOYER TO EFFECT A SUCCESSFUL TRANSITION
OF CLIENT AND CUSTOMER RELATIONSHIPS TO THE PERSON OR PERSONS DESIGNATED BY THE
EMPLOYER, SUBJECT TO EXECUTIVE’S OBLIGATIONS TO HIS NEW EMPLOYER.


 


(H)           COOPERATION WITH RESPECT TO LITIGATION.  DURING THE EMPLOYMENT
PERIOD AND AT ALL TIMES THEREAFTER, EXECUTIVE AGREES TO GIVE PROMPT WRITTEN
NOTICE TO THE EMPLOYER OF ANY CLAIM RELATING TO THE EMPLOYER AND TO COOPERATE
FULLY, IN GOOD FAITH AND TO THE BEST OF HIS ABILITY WITH THE EMPLOYER IN
CONNECTION WITH ANY AND ALL PENDING, POTENTIAL OR FUTURE CLAIMS, INVESTIGATIONS
OR ACTIONS WHICH DIRECTLY OR INDIRECTLY RELATE TO ANY ACTION, EVENT OR ACTIVITY
ABOUT WHICH EXECUTIVE MAY HAVE KNOWLEDGE IN CONNECTION WITH OR AS A RESULT OF
HIS EMPLOYMENT BY THE EMPLOYER HEREUNDER.  SUCH COOPERATION WILL INCLUDE ALL
ASSISTANCE THAT THE EMPLOYER, ITS COUNSEL OR ITS REPRESENTATIVES MAY REASONABLY
REQUEST, INCLUDING REVIEWING DOCUMENTS, MEETING WITH COUNSEL, PROVIDING FACTUAL
INFORMATION AND MATERIAL, AND APPEARING OR TESTIFYING AS A WITNESS; PROVIDED,
HOWEVER, THAT THE EMPLOYER WILL REIMBURSE EXECUTIVE FOR ALL REASONABLE EXPENSES,
INCLUDING TRAVEL, LODGING AND MEALS, INCURRED BY HIM IN FULFILLING HIS
OBLIGATIONS UNDER THIS SECTION 8(H) AND, EXCEPT AS MAY BE REQUIRED BY LAW OR BY
COURT ORDER, SHOULD EXECUTIVE THEN BE EMPLOYED BY AN ENTITY OTHER THAN THE
EMPLOYER, SUCH COOPERATION WILL NOT MATERIALLY INTERFERE WITH EXECUTIVE’S THEN
CURRENT EMPLOYMENT.


 


(I)            SURVIVAL.  THE PROVISIONS OF THIS SECTION 8 SHALL SURVIVE
TERMINATION OF EXECUTIVE’S EMPLOYMENT ANY OTHER PROVISIONS RELATING TO THE
ENFORCEMENT THEREOF.


 


9.             ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE BREACH OF THIS AGREEMENT (OTHER THAN A CONTROVERSY OR
CLAIM ARISING UNDER SECTION 8, TO THE EXTENT NECESSARY FOR THE EMPLOYER (OR ITS
AFFILIATES, WHERE APPLICABLE) TO AVAIL ITSELF OF THE RIGHTS AND REMEDIES
REFERRED TO IN SECTION 8(F)) THAT IS NOT RESOLVED BY EXECUTIVE AND THE EMPLOYER
(OR ITS AFFILIATES, WHERE APPLICABLE) SHALL BE SUBMITTED TO ARBITRATION IN NEW
YORK, NEW YORK IN ACCORDANCE WITH NEW YORK LAW

 

14

--------------------------------------------------------------------------------


 


AND THE PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION.  THE DETERMINATION
OF THE ARBITRATOR(S) SHALL BE CONCLUSIVE AND BINDING ON THE EMPLOYER (OR ITS
AFFILIATES, WHERE APPLICABLE) AND EXECUTIVE AND JUDGMENT MAY BE ENTERED ON THE
ARBITRATOR(S)’ AWARD IN ANY COURT HAVING JURISDICTION.


 


10.           CONFLICTING AGREEMENTS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS
THAT THE EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE OF HIS OBLIGATIONS
HEREUNDER WILL NOT BREACH OR BE IN CONFLICT WITH ANY OTHER AGREEMENT TO WHICH HE
IS A PARTY OR IS BOUND, AND THAT HE IS NOT NOW SUBJECT TO ANY COVENANTS AGAINST
COMPETITION OR SIMILAR COVENANTS WHICH WOULD AFFECT THE PERFORMANCE OF HIS
OBLIGATIONS HEREUNDER.


 


11.           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND AND OR SENT BY PREPAID TELEX, CABLE OR OTHER ELECTRONIC DEVICES OR SENT,
POSTAGE PREPAID, BY REGISTERED OR CERTIFIED MAIL OR TELECOPY OR OVERNIGHT
COURIER SERVICE AND SHALL BE DEEMED GIVEN WHEN SO DELIVERED BY HAND, TELEXED,
CABLED OR TELECOPIED, OR IF MAILED, THREE DAYS AFTER MAILING (ONE BUSINESS DAY
IN THE CASE OF EXPRESS MAIL OR OVERNIGHT COURIER SERVICE), AS FOLLOWS:


 


(A)           IF TO EXECUTIVE:


 

Timothy O’Connor, at the address shown on the execution page hereof.

 

and:

 

Hoguet Newman Regal & Kenney, LLP

10 East 40th Street

New York, New York 10016

Attention:  Laura B. Hoguet

 


(B)           IF TO THE EMPLOYER:


 

GKK Manager LLC

420 Lexington Avenue

New York, New York 10170

Attn: Corporate Secretary

 

and:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts  02109

Attention:  Daniel Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 


12.           AMENDMENTS.  NO AMENDMENT, MODIFICATION OR WAIVER IN RESPECT OF
THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY
THE PARTY AGAINST WHOM SUCH AMENDMENT, MODIFICATION OR WAIVER IS SOUGHT.


 


13.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT (OR ANY PORTION
THEREOF) OR THE APPLICATION OF ANY SUCH PROVISION (OR ANY PORTION THEREOF) TO
ANY PERSON OR CIRCUMSTANCES SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT BY A COURT OF COMPETENT JURISDICTION, SUCH INVALIDITY,

 

15

--------------------------------------------------------------------------------


 


ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF (OR
THE REMAINING PORTION HEREOF) OR THE APPLICATION OF SUCH PROVISION TO ANY OTHER
PERSONS OR CIRCUMSTANCES.


 


14.           WITHHOLDING.  THE EMPLOYER SHALL BE ENTITLED TO WITHHOLD FROM ANY
PAYMENTS OR DEEMED PAYMENTS ANY AMOUNT OF TAX WITHHOLDING IT DETERMINES TO BE
REQUIRED BY LAW.


 


15.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE EMPLOYER MAY BE
MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS, PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE’S
PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, ASSIGNS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.  IT IS EXPRESSLY ACKNOWLEDGED AND AGREED
THAT (I) THE EMPLOYER MAY ASSIGN THIS AGREEMENT IN ITS ENTIRETY, AND ITS RIGHTS
UNDER THIS AGREEMENT, TO GRAMERCY OR ONE OF GRAMERCY’S SUBSIDIARIES; AND (II) AT
THE REQUEST OF THE EMPLOYER, EXECUTIVE SHALL EXECUTE AN EMPLOYMENT AGREEMENT
WITH GRAMERCY OR ONE OF GRAMERCY’S SUBSIDIARIES ON SUBSTANTIALLY THE SAME TERMS
AS ARE CONTAINED HEREIN WITH RESPECT TO THE EMPLOYER.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND
SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTY.


 


17.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.


 


18.           CHOICE OF VENUE.  SUBJECT TO THE PROVISIONS OF SECTION 9,
EXECUTIVE AGREES TO SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF
NEW YORK, NEW YORK COUNTY, FOR THE PURPOSE OF ANY ACTION TO ENFORCE ANY OF THE
TERMS OF THIS AGREEMENT.


 


19.           SECTION 409A.


 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF AT
THE TIME OF EXECUTIVE’S SEPARATION FROM SERVICE WITHIN THE MEANING OF
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THE
EMPLOYER DETERMINES THAT EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING
OF SECTION 409A(A)(2)(B)(I) OF THE CODE, THEN TO THE EXTENT ANY PAYMENT OR
BENEFIT THAT EXECUTIVE BECOMES ENTITLED TO UNDER THIS AGREEMENT WOULD BE
CONSIDERED DEFERRED COMPENSATION SUBJECT TO THE 20 PERCENT ADDITIONAL TAX
IMPOSED PURSUANT TO SECTION 409A(A) OF THE CODE AS A RESULT OF THE APPLICATION
OF SECTION 409A(A)(2)(B)(I) OF THE CODE, SUCH PAYMENT SHALL NOT BE PAYABLE AND
SUCH BENEFIT SHALL NOT BE PROVIDED UNTIL THE DATE THAT IS THE EARLIER OF (A) SIX
MONTHS AND ONE DAY AFTER EXECUTIVE’S SEPARATION FROM SERVICE, OR (B) EXECUTIVE’S
DEATH.  IF ANY SUCH DELAYED CASH PAYMENT IS OTHERWISE PAYABLE ON AN INSTALLMENT
BASIS, THE FIRST PAYMENT SHALL INCLUDE A CATCH-UP PAYMENT COVERING AMOUNTS THAT
WOULD OTHERWISE HAVE BEEN PAID DURING THE SIX-MONTH PERIOD BUT FOR THE
APPLICATION OF THIS PROVISION, AND THE BALANCE OF THE INSTALLMENTS SHALL BE
PAYABLE IN ACCORDANCE WITH THEIR ORIGINAL SCHEDULE.  ANY SUCH DELAYED CASH
PAYMENT SHALL EARN INTEREST AT A SIMPLE ANNUAL RATE EQUAL TO 5% PER ANNUM, FROM
THE DATE SUCH PAYMENT WOULD HAVE BEEN MADE IF NOT FOR THE OPERATION OF THIS
SECTION UNTIL THE PAYMENT IS ACTUALLY MADE.


 


(B)           THE PARTIES INTEND THAT THIS AGREEMENT WILL BE ADMINISTERED IN
ACCORDANCE WITH SECTION 409A OF THE CODE.  TO THE EXTENT THAT ANY PROVISION OF
THIS AGREEMENT IS AMBIGUOUS AS TO

 

16

--------------------------------------------------------------------------------


 


ITS COMPLIANCE WITH SECTION 409A OF THE CODE, THE PROVISION SHALL BE READ IN
SUCH A MANNER SO THAT ALL PAYMENTS HEREUNDER COMPLY WITH SECTION 409A OF THE
CODE.  THE PARTIES AGREE THAT THIS AGREEMENT MAY BE AMENDED, AS REASONABLY
REQUESTED BY EITHER PARTY, AND AS MAY BE NECESSARY TO FULLY COMPLY WITH
SECTION 409A OF THE CODE AND ALL RELATED RULES AND REGULATIONS IN ORDER TO
PRESERVE THE PAYMENTS AND BENEFITS PROVIDED HEREUNDER WITHOUT ADDITIONAL COST TO
EITHER PARTY.


 


(C)           THE DETERMINATION OF WHETHER AND WHEN A SEPARATION FROM SERVICE
HAS OCCURRED SHALL BE MADE IN ACCORDANCE WITH THE PRESUMPTIONS SET FORTH IN
TREASURY REGULATION SECTION 1.409A-1(H).


 


(D)           THE EMPLOYER MAKES NO REPRESENTATION OR WARRANTY AND SHALL HAVE NO
LIABILITY TO EXECUTIVE OR ANY OTHER PERSON IF ANY PROVISIONS OF THIS AGREEMENT
ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION SUBJECT TO SECTION 409A OF
THE CODE BUT DO NOT SATISFY AN EXEMPTION FROM, OR THE CONDITIONS OF, SUCH
SECTION.


 


20.           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THAT CERTAIN
SEVERANCE AGREEMENT, OF EVEN DATE HEREWITH, BETWEEN GRAMERCY AND EXECUTIVE,
CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER.  THE PARTIES HERETO SHALL NOT BE
LIABLE OR BOUND TO ANY OTHER PARTY IN ANY MANNER BY ANY REPRESENTATIONS,
WARRANTIES OR COVENANTS RELATING TO SUCH SUBJECT MATTER EXCEPT AS SPECIFICALLY
SET FORTH HEREIN.


 


21.           PARAGRAPH HEADINGS.  SECTION HEADINGS USED IN THIS AGREEMENT ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT THE MEANING OF
ANY PROVISION OF THIS AGREEMENT.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THIS AGREEMENT IS ENTERED INTO AS OF THE DATE AND YEAR FIRST
WRITTEN ABOVE, AND IS BEING EXECUTED ON NOVEMBER 13, 2008.

 

 

 

GKK MANAGER LLC

 

 

 

By: GKK Manager Member Corp., its
managing member

 

 

-

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Executive Vice President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Timothy J. O’Connor

 

Name: Timothy J. O’Connor

 

[Signature Page to Employment and Noncompetition Agreement]

 

--------------------------------------------------------------------------------